DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 refers to t the second reverse osmosis membrane performance and flux obtained at 1 MPa, for a second stage treatment of permeate water  from a first membrane treatment stage, e.g. a permeate series membrane arrangement; the claim is silent as to what contaminants are removed from the water, and under what additional conditions, e.g. such as pH conditions, which are required for removing contaminants such as boron.  Claim 4, does not further limit the structure of two reverse osmosis arranged in series for treating the permeate; the claim is further unclear as to in what stage is the boron removed, is it in the second stage?  Claim 5 is indefinite regarding to the water composition and type of contaminants removed in the second reverse osmosis membrane or what particular composition of water when treated in the second stage produces the claimed performance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern et al (US 2016/0136577).  Claim 1 is directed to a “system” provided with a first and at least a second reverse osmosis membrane for treating a permeate from the first membrane in the second membrane (RO); the claim further refers to the performance of the second reverse osmosis membrane in the stage.  McGovern et al disclose a system provided with at least two reverse osmosis membrane in series (Figure 3 elements 301A and 301B).  The membranes can be selected as reverse osmosis membranes, such as, SWC5MAX, HSRO-390F, etc. (paragraph [00110]).  Arranging one or more of these reverse osmosis membrane in the permeate series is disclosed, and the SWC5MAX is not limited to a specific first stage, .
Claims 1, 4, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001269544 Hereinafter JP’544.  JP’544 discloses a system for water desalination, and boron removal, the system including a first reverse osmosis membrane (loose reverse osmosis membrane defined as B, disposed in unit (7), and a second reverse osmosis (tight membrane) disposed downstream for treating permeate water from the first membrane B, the second membrane is disclosed as membrane A, and is disposed in unit 4 (see Fig. 1, abstract, and paragraphs [0001], [0004], [0020], [0026], and [0031]-[0037], [0047]).  Claim 1, in current invention is directed to the apparatus having at least one first reverse osmosis membrane, and at least one second reverse osmosis membrane connected in permeate series, further claims the compared permeate flux at 1MPa of effective pressure for both of the membranes, with the second membrane having lower permeate flux at the same pressure, which suggests that the membrane in the second stage requires higher pressure or is tighter than the first membrane. That concept although is not specified for the same pressure comparison and flux in reference JP’544, is disclosed based in the selection of a loose membrane on the first stage and a tighter membrane (RO) in the second stage (Figures 1 and 2 in the reference).  Furthermore JP’544 teaches that the loose reverse osmosis membrane performs a flux of 0.8 m2/m2.day or more at 1500 ppm concentration (of salt) and at a pressure of 15 kgf/cm2 (1.47MPa), for a lower concentration level and depending on the pH of the .
As to claim 5, the method is covered by the discussion above, based on the low and high pressure membrane arrangement as discussed and based on the operating conditions adjustment that the skilled in the ordinary art can made, based on the feed conditions and the percentage of salt rejected on the first stage and required pressure that can be determined based on both concentration, pH conditions and additional water temperature, pretreatment, etc.
As to claims 4 and 8, the water is sweater that is pretreated before the first membrane stage, and that contains boron and other scale forming salts (paragraph [0001]).
s 2-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001269544 Hereinafter JP’544 as applied to claims 1 and 5 above, and further in view of JP 2016-120457 A (hereinafter JP’457) and Yoshikawa et al (2016/0198721). JP’544, discussed in the paragraph above, discloses the use of antifouling agents, however, does not disclose the oxidation agent claimed in these claims.  JP ‘457 teaches combining reverse osmosis membranes in series for permeate treatment, and further teaches the use of hydrochloclorus acid containg bromide-based oxidizing agents and sulfamic acid is added to a pass for sterilizing by passing through the reverse osmosis membrane in a further stage or second stage; therefore, the membrane in a second of subsequent stage is considered as a reformulated or treated membrane or oxidize membrane (see paragraphs [000, [0029-[0041], [0052-[0061], Figures 1-2).
Publication ‘721 further evidences that the oxidizing treatment applied to the reverse osmosis membrane or membranes is known in the art (abstract, paragraph [0127]).
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.  Applicant argues the lack of suggestion for combining the references; however, with respect to the system, combining known reverse osmosis membranes in permeate series from treating water and remove some contaminants is known in the art, as discussed above.  Applicant system has a pretreatment Ro membrane follow by an oxidant treated membrane; the membrane reacted with oxidant is also discussed above, and it is a membrane that is disinfected and can be use in processes of removing contaminants from water. In Claim 1 and 5, there is not specified compounds to remove, therefore, the flux and pressure operation and percentage of water removed is going to be fully dependent on the water composition entering that stage, the skilled artisan at the time this invention was made would have predicted the membrane higher flux and high performance, because of the removal of contaminates in the previous first stage.  As stated in the 112 rejection above, for the boron separation there are other conditions that are lacking in the process, such as PH for boron disassociation. Therefore, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/               Primary Examiner, Art Unit 1779